86 F.3d 1162
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Henry F.K. KERSTING;  Atlas Funding Corporation;  PacificParadise, Inc., et al., Plaintiffs,andJay Oliverio;  Maureen Oliverio, Intervenors-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 94-17193.
United States Court of Appeals, Ninth Circuit.
Submitted May 8, 1996.*Decided May 23, 1996.

Before:  FLETCHER, D.W. NELSON and CANBY, Circuit Judges.


1
ORDER**


2
The appeal of Intervenors Jay Oliverio and Maureen Oliverio, No. 94-17193, is hereby DISMISSED as untimely filed.  United States v. City of Oakland, 958 F.2d 300, 302 (9th Cir.1992) (order denying all intervention is by necessity subject to immediate review and must be appealed on an interlocutory basis).



*
 The panel unanimously find this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3